DISMISS and Opinion Filed July 3, 2018




                                           S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         No. 05-18-00546-CV

                         RUTH TORRES, Appellant
                                  V.
       MARIE DIAZ, MARK GALVAN, PURSUIT OF EXCELLENCE, INC., AND
         DALLAS / FORT WORTH INTERNATIONAL AIRPORT, Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-08711

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       By letter, the Court questioned its jurisdiction over this appeal as there did not appear to be

final judgment or other appealable order. We instructed appellant to file a letter brief addressing

the jurisdictional issue. Appellant complied and appellees, Marie Diaz, Mark Galvan, and Pursuit

of Excellence, Inc., filed a response.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). A final judgment is one that disposes of all pending parties and claims. See id.

       On April 26, 2018, the trial court granted in part and denied in part the Rule 91A motion

to dismiss filed by the plaintiff Pursuit of Excellence, Inc. and third-party defendants Marie Diaz

and Mark Galvan with regard to appellant’s counterclaims. The trial court denied the motion as
to appellant’s counterclaims for breach of contract, quantum meruit, and unjust enrichment. Thus,

those counterclaims along with plaintiff’s claims remain pending.

       Appellant filed a letter brief but fails to provide any authority for this Court’s jurisdiction

over the trial court’s interlocutory order. Because the appealed order is neither a final judgment

nor an order subject to an interlocutory appeal, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



180546F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RUTH TORRES, Appellant                            On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00546-CV        V.                      Trial Court Cause No. DC-16-08711.
                                                   Opinion delivered by Chief Justice Wright.
 MARIE DIAZ, MARK GALVAN,                          Justices Evans and Brown participating.
 PURSUIT OF EXCELLENCE, INC., AND
 DALLAS / FORT WORTH
 INTERNATIONAL AIRPORT, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees MARIE DIAZ, MARK GALVAN, PURSUIT OF
EXCELLENCE, INC., AND DALLAS / FORT WORTH INTERNATIONAL AIRPORT recover
their costs of this appeal from appellant RUTH TORRES.


Judgment entered July 3, 2018.




                                             –3–